Citation Nr: 0621672	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-03 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for idiopathic 
neuropathy and peripheral neuropathy as secondary to Agent 
Orange exposure or as secondary to the service-connected 
diabetes mellitus.  

2.  Entitlement to service connection for hyperlipidemia as 
secondary to Agent Orange exposure or as secondary to the 
service-connected diabetes mellitus.  

3.  Entitlement to service connection for a disorder 
manifested by a chronic cough as secondary to Agent Orange 
exposure.  

4.  Whether new and material evidence has been submitted that 
is sufficient to reopen the claim of entitlement to service 
connection for fungus infection of the skin with pain in the 
legs and ankles.  


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from December 1951 to 
December 1955 and from January 1956 to January 1972.  It was 
recently determined that his service included a period of 
time in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The 
appeal ensued following a January 2002 rating decision which 
denied service connection for idiopathic neuropathy, 
peripheral neuropathy, hyperlipidemia, a chronic cough, and 
for diabetes mellitus.  The RO also determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a fungal infection with 
pain in the legs and ankles.  

The RO confirmed and continued these denials in several 
subsequently dated rating decisions as reflected in 
supplemental statements of the case (SSOCs) in 2004 and 2006.  
However, service connection was established for diabetes 
mellitus in a February 2006 rating decision.  It is also 
appears that the RO reopened the claim for service connection 
for a fungal infection with pain in the legs and ankles in 
the 2004 SSOCs.  As to that issue, it is noted that the Board 
does not have jurisdiction to consider a claim that has been 
previously adjudicated unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must find that new and material evidence has been presented.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  See 
also Winters v. West, 12 Vet. App. 203 (1999).  Therefore, 
although it appears that the RO in the current appeal 
reviewed the claim on a de novo basis, the issue is as stated 
on the title page.

In the decision below, it is determined that new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for a fungal infection with pain in the 
legs and ankles.  Additionally evidentiary development, 
however, is necessary.  Thus, the appeal as to service 
connection for a skin disorder is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.  
The additional issues on appeal are addressed below.  


FINDINGS OF FACT

1.  There is no competent medical evidence of ideopathic 
neuropathy or peripheral neuropathy in service, or many years 
following service, and the competent medical evidence does 
not relate post service development of these conditions to 
herbicide exposure or active service.  

2.  Competent medical evidence does not relate any current 
idiopathic neuropathy or peripheral neuropathy to service-
connected diabetes mellitus.  

3.  Hyperlipidemia is a laboratory finding and not a 
disability or disease; it has not been shown that the veteran 
has any disability associated with hyperlipidemia of service 
origin.  

4.  A chronic cough did not begin during service or as a 
consequence of service, to include herbicide exposure.  

5.  In a September 1989 decision, the RO denied the claim of 
entitlement to service connection for a fungus infection with 
pain in the legs and ankles.  The veteran was notified of his 
procedural appellate rights by an October 1989 letter; 
however, he did not appeal the decision.  



6.  Evidence submitted since the September 1989 rating 
decision bears directly an substantially upon the issue at 
hand, and in connection with the evidence previously of 
record, is so significant that it must be considered in order 
to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  Idiopathic neuropathy and peripheral neuropathy, which, 
in part, are claimed as secondary to Agent Orange/herbicide 
exposure, were not incurred or aggravated during active 
service, nor may be presumed to have been incurred within.  
38 U.S.C.A. §§ 1110, 1116, 1131, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

2.  Idiopathic neuropathy and peripheral neuropathy were not 
caused or aggravated by the service-connected diabetes 
mellitus.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).  

3.  A disability manifested by hyperlipidemia was not 
incurred in or aggravated by service, to include as secondary 
to Agent Orange/herbicide exposure.  38 U.S.C.A. §§ 1110, 
1116, 1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).  

4.  A disability manifested by a chronic cough was not 
incurred in or aggravated by service, to include as secondary 
to Agent Orange/herbicide exposure.  38 U.S.C.A. §§ 1110, 
1116, 1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).  

5.  New and material evidence to reopen the claim of 
entitlement to service connection for a fungal infection with 
pain in the legs and ankles has been received.  38 U.S.C.A. 
§§ 5104, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

As to issues #1, #2, and #3, the Board notes that a letter 
regarding duty to notify and assist requirements pursuant to 
VCAA 2000 was sent to the claimant in March 2001, prior to 
the January 2002 rating decision which denied service 
connection.  The claimant submitted a notice of disagreement 
with that decision, and this appeal ensued.  He was also sent 
an additional letter in June 2003 regarding duty to assist 
requirements.  Specifically, these letters notified him that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from any private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  He was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been met.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 C.F.R. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonable contemplated by the application.  
Dingess/Hartman, slip op. at 473.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is warranted.  Id.  In the present appeal, the 
veteran was provided with notice of the Dingess/Hartman v. 
Nicholson decision in a March 2006.  The Board therefore 
finds that the notice requirements of this Court decision 
have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulations.  The record in this case includes service 
medical records, post service VA medical records, and 
statements from the claimant.  VA made all reasonable efforts 
to assist him in the development of the claims and notified 
him of the information and evidence necessary to substantiate 
the claims.  There is no indication of any relevant records 
that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  In the current appeal as to the issues of 
entitlement to service connection for idiopathic or 
peripheral neuropathy, hyperlipidemia, or a chronic cough, 
the evidence of record is sufficient to make a decision 
without obtaining additional VA examinations.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

As to the issue of whether new and material evidence has been 
submitted that is sufficient to reopen the claim of 
entitlement to service connection for a fungal infection with 
pain in the legs and ankles, the Board need not consider the 
question of VCAA compliance since there is no detriment to 
the veteran as a result of any VCAA deficiencies in view of 
the fact that the full benefit sought by the veteran as to 
this issue is being granted by this decision of the Board.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

Analysis

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2005). 
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2005).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

The veteran is claiming service connection for idiopathic 
neuropathy and peripheral neuropathy, a disorder manifested 
by hyperlipidemia, and a chronic cough.  Primarily, it is 
contended that the neuropathy and hyperlipidemia are 
secondary to service-connected diabetes mellitus.  In the 
alternative, it is contended that these conditions, as well 
as a chronic cough, are the result of inservice exposure to 
Agent Orange.  

Initially, the Board notes that the veteran's service medical 
records are negative for complaints, treatment, or comments 
concerning these disorders.  Post service VA records reflect 
a diagnosis of diabetes mellitus as early as 1997.  
Additionally, these records dated in the late 1990s and into 
2000 and 2001 show hyperlipidemia on numerous occasions and 
that the veteran was diagnosed as having neuropathy in the 
lower extremities.  Also, he sometimes reported a chronic 
cough.  For example, see VA treatment record dated in May 
2000.  At that time, the veteran complained of a dry cough 
which had been present since winter time.  The doctor noted 
that the veteran was on Lisinopril and ordered that he stop 
using it to see if his coughing improved.  A treatment report 
dated in December 2000 reflects that he requested to be 
placed back on this medication as there had been no 
difference in his coughing pattern.  Subsequently dated 
treatment records are essentially negative for additional 
coughing complaints.  

In a March 2001 statement, when discussing his fungal 
infection, the veteran noted that he experienced numbness, 
stinging, and a burning sensation in the feet.  In an April 
2001 statement, his daughter stated that the veteran 
experienced pain and numbness in his feet.  She said that 
during the last few years, he had developed a cough.  
Sometimes he coughed so much that he had to gasp for air.  
She felt that this might be related to his inservice exposure 
to Agent Orange.  

When examined by VA in July 2001, it was noted that the 
veteran had been treated for diabetes mellitus since 1997.  
He took several pills per day, but control of the condition 
did not require insulin.  He had not had a serious 
hypoglycemic reaction and had not been in the hospital or 
been seen in the emergency room for this disorder.  The 
veteran said that his feet had been numb since the 1970s.  He 
initially said that he had quit drinking alcohol 11 years 
earlier, but he noted later that he continued to drink about 
a case per week.  He said that he had been told by his 
doctors back when he was drinking heavily that he had damaged 
his liver and that he had to stop.  With the cessation of 
drinking, his liver had healed.  

On physical exam, there were no tremors, and while his gait 
was slow, it was fairly normal.  He did report pain while 
heel walking.  Tinel's sign was negative, however.  The 
veteran claimed that had some intermittent hand numbness at 
night.  Deep tendon reflexes were absent and pain and light 
touch were diminished distal to the knees.  Position sense 
was also markedly diminished.  The examiner noted hair growth 
over the toes with no signs of ischemia of the feet.  
Dorsalis pedis pulses and right posterior tibial pulses were 
2 to 3+.  The examiner could not detect a left posterior 
tibial pulse.  Electromyographic (EMG) studies showed a 
sensory polyneuropathy.  The examiner opined that it was 
probably diabetic with superimposed tarsal tunnel syndromes.  
After reviewing the EMG studies and history, the examiner 
further opined that the veteran's peripheral neuropathy was 
not due to diabetes but was much more likely related to his 
alcohol history.  

It was also noted that the veteran's hyperlipidemia 
(hypercholesterolemia) was being treated with medications.  
(The Board notes that this condition is a general term which 
represents elevated concentrations of any or all of the 
lipids in the plasma.  See Dorland's Illustrated Medical 
Dictionary, 26th Edition.)  The examiner added that this was 
consistent with a diagnosis of type 2 diabetes.  

When considering whether service connection is warranted for 
neuropathy, elevated hyperlipidemia readings, and complaints 
of a chronic cough, the Board notes that it is clear that 
these conditions were not shown during service or for many 
years thereafter.  Thus, service connection on a direct basis 
is not warranted.  Primarily, however, it is the veteran's 
contention that his neuropathy and hyperlipidemia are 
secondary to Agent Orange exposure or as secondary to 
service-connected diabetes mellitus.  He argues that his 
chronic cough is the result of herbicide exposure.  

For these arguments, the Board notes that on December 27, 
2001, the Veterans Education and Benefits Expansion Act of 
2001 was enacted.  See Pub. L. No. 107-103, 115 Stat. 976 
(2001).  This law made substantive changes to 38 U.S.C.A. § 
1116 pertaining to presumption of service connection for 
diseases associated with exposure to certain herbicide 
agents.  Effective January 1, 2002, a veteran who, during 
active military service, served in Vietnam during the period 
beginning in January 1962 and ending in May 1975, is presumed 
to have been exposed to herbicides.  See 66 Fed. Reg. 23168 
(May 8, 2001) (to be codified at 38 C.F.R. §§ 3.307, 3.309).  
Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 
3.307(d) are satisfied:  chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, type II 
diabetes mellitus, multiple myeloma, non- Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, certain respiratory cancers, and soft 
tissue sarcoma.  38 C.F.R. § 3.309(e).  VA's Secretary has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 61 Fed. Reg. 
414,421 (1996), see also 67 Fed. Reg. 121, 42,600 (June 24, 
2002).  Abnormal sperm parameters and infertility have 
specifically been excluded from presumptive service 
connection based on herbicide exposure.  See 68 Fed. Reg. 97, 
27,630-27,641 (May 20, 2003).

Service connection may be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); see Cosman v. Principi, 3 
Vet. App. 303, 305 (1992).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Additionally, when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 
(2005).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Here, the Board acknowledges that the veteran had service in 
Vietnam and therefore, herbicide exposure is presumed.  
However, even though peripheral neuropathy is a disease 
associated with such exposure, a VA physician has expressly 
determined that the veteran's neuropathy is most likely 
related to his history of alcohol use and not to diabetes.  
In support of this conclusion, the examiner pointed to the 
veteran's related history of experiencing numbness in the 
feet for many years and years prior to the diagnosis of 
diabetes.  This opinion also rebuts the presumption of 
service connection based on herbicide exposure.  38 C.F.R. 
§ 3.309(e).  There simply is no competent medical evidence 
directly relating neuropathy, first diagnosed many years 
after separation from service, and his active service, or to 
any inservice exposure to herbicides or to service-connected 
diabetes.  The Board finds that examiner's July 2001 opinion 
to be competent medical evidence that is support by the 
record and reasoned analysis.  The report is based on an 
examination of the veteran and his related history, as well 
as review of an EMG report.  There is no medical evidence 
contradicting the above opinions in the record.  

As to the claim that service connection is warranted for 
hyperlipidemia as secondary to diabetes mellitus or Agent 
Orange exposure, it is pointed out that this condition is a 
laboratory finding and is not a disability in and of itself 
for which VA compensation benefits are payable.  See 61 Fed. 
Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of 
hyperlipidemia, elevated triglycerides, and elevate 
cholesterol are actually laboratory results and are not, in 
and of themselves, disabilities.  They are, therefore, no 
appropriate entities for the rating schedule.).  The term 
"disability" as used for VA purposes refers to impairment 
of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

Moreover, there is no evidence of record suggesting the 
veteran's hyperlipidemia causes any impairment of earning 
capacity.  While this condition may be evidence of an 
underlying disability or may later cause disability, service 
connection may not be granted for a laboratory finding.  
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) and Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997), also interpreting 38 U.S.C. 
§ 1131 as requiring the existence of a present disability for 
VA compensation purposes).  See also Wamhoff v. Brown, 8 Vet. 
App. 517, 521 (1996).  

Nothing in the medical evidence presently on file shows that 
the veteran has a current disability manifested by 
hyperlipidemia.  Accordingly, because the veteran does not 
have a current disability for which service connection may be 
granted, the Board concludes that the preponderance of the 
evidence is against his claim of service connection for this 
condition, and the claim is denied.  

As to the claim for service connection for a chronic cough 
due to Agent Orange/herbicide exposure, it is noted that this 
is not a disease associated with herbicide exposure.  Thus, 
the presumption of service connection based on herbicide 
exposure does not apply.  See 38 C.F.R. § 3.309(e).  There is 
also no competent medical evidence directly relating the 
veteran's reports of a chronic cough, first reported many 
years after service, to any incident of active service.  
Other than the veteran's contentions, the record contains no 
evidence showing that his post service chronic cough resulted 
from herbicide exposure.  

As to the service connection claims on appeal, it is noted 
that the veteran's contentions as to etiology have been 
considered.  It is noted that he is competent as a lay person 
to report on that which he has personal knowledge.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  However, there is no 
evidence of record that the veteran has specialized medical 
knowledge to be competent to offer medical opinion as to 
cause or etiology of the claimed disabilities.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

New and Material

The RO initially denied service connection for a fungal 
infection with pain in the legs and ankles in September 1989.  
The denial was primarily based on the fact that while the 
veteran was treated during service for a rash of the limbs 
and trunk in the 1950s, this condition resolved without 
additional occurrences.  Post service treatment by VA in late 
1972 for recurring dermatophytosis of the feet and ankles was 
determined to be unrelated to service.  The veteran was 
notified of this decision in October 1989 and this letter 
provided him with information as to his procedural and 
appellate rights.  He did not appeal this decision.  Thus, 
this decision is final.  38 U.S.C.A. § 7105(a) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2005).

Decisions of the RO are final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2005).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  
Specifically, under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed prior to August 29, 2001.  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Here, it appears that the RO, in supplemental 
statements of the case (SSOC) in October and December 2004, 
reopened the veteran's claim for service connection for a 
fungal infection with pain in the ankles and feet, but denied 
the claim on the merits.

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence considered at the time of the 1989 denial 
included the veteran's claim, his service medical records, 
and the postservice hospital report from November-December 
1972 from the VA facility in Altoona, Pennsylvania.  

In March 2001, the veteran submitted a statement which was 
interpreted as an attempt to reopen his claim for service 
connection for a skin disorder.  The Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of whether the 
previous action denying the claim was appealed to the Board.  
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The evidence associated with the claims file subsequent to 
the RO's September 1989 decision includes statements by the 
veteran and his daughter, and additional postservice VA 
treatment records dated from 1994 through 2001.  

In an April 2001 statement, the veteran's daughter recalled 
that when she was a teenager (circa 1973) the veteran had 
foot problems to include sores and peeling skin.  She 
recalled that medications never seemed to work.  The veteran 
also submitted a statement in April 2001 in which he reported 
that his feet began giving him problems in 1973 or 1974, to 
include sores on the bottoms of his feet.  He said that he 
was treated for his sores at the VA facility in Altoona, 
Pennsylvania, for about 6 months, and he said that some 
doctors told him that he possibly had fungus or jungle rot.  
His condition was so bad at times that he was unable to walk.  
He also said that this problem had been constant over the 
years and included the peeling of large pieces of dead skin 
from his feet.  He also pointed out that each foot was numb 
and that he had been diagnosed with diabetes.  

VA treatment records dated in 2001 show that he was often 
treated for complaints of the feet to include a burning 
sensation.  At the time of VA exam in July 2001, the examiner 
noted that even though the veteran's diabetes had been 
present only since 1997, the veteran was insistent that his 
feet had been numb since the 1970s.  The examiner noted that 
the veteran "somehow connects this with jungle rot and 
peeling feet, so an attempt was made to be certain he was not 
confusing a skin problem with actual numbness."  The 
examiner further pointed out that the veteran was questioned 
with several approaches to this, but the final conclusion was 
that the veteran did state that the feet were numb in the 
1970s and ever since and that it was the same type of 
numbness present now, only worse.  

The examiner also noted that a question was given to the 
history or alcohol abuse.  The veteran initially stated that 
he had quit drinking 11 years earlier, but later, he 
indicated that he continued to drink about a case per week.  
Final diagnoses did not include a skin disorder.  

Additional examination was requested by VA to determine if 
the veteran had a skin disorder that was related to military 
service.  Upon VA examination in March 2004, both feet showed 
scaling.  The diagnosis was chronic tinea pedis, moderately 
symptomatic.  A skin culture was taken to confirm if a fungus 
infection was present.  A mycology report showed no evidence 
of a fungus infection after one week and four weeks of 
incubation.  

Service connection was established for diabetes mellitus in a 
February 2006 rating decision.  

It is the Board's conclusion that the above evidence is new.  
It was not previously of record at the time of the September 
1989 rating decision.  The statements added to the record are 
not cumulative of prior statements because they provide 
additional details regarding the veteran's post service foot 
problems.  Additionally, the treatment records submitted show 
continued foot problems in recent years, and with the recent 
grant of service connection for diabetes, it is concluded 
that many of the veteran's complaints may be associated with 
that condition.  Thus, there is a new contention.  However, 
no examiner has expressed an opinion on whether the veteran's 
skin problems are secondary to his diabetes.  At any rate, 
the evidence is relevant and probative of the issue and bears 
directly and substantially upon the facts regarding whether 
the veteran has a skin disorder that is of service origin or 
one that is secondary to diabetes.  Since the credibility of 
the evidence is presumed in determining whether new and 
material evidence has been submitted, this evidence is 
relevant and probative of the issue as to whether the veteran 
has a skin disorder of service origin or secondary to a 
service-connected disability.  Justus, 3 Vet. App. at 513.  


ORDER

Entitlement to service connection for idiopathic neuropathy 
and peripheral neuropathy as secondary to Agent Orange 
exposure or as secondary to the service-connected diabetes 
mellitus is denied.  

Entitlement to service connection for hyperlipidemia as 
secondary to Agent Orange exposure or as secondary to the 
service-connected diabetes mellitus is denied.  

Entitlement to service connection for a disorder manifested 
by a chronic cough as secondary to Agent Orange exposure is 
denied.  

New and material evidence having been submitted, the claim of 
entitlement to service connection for fungus infection of the 
skin with pain in the legs and ankles, is reopened; to this 
extent only, the appeal is granted.  


REMAND

As noted in the above decision, the Board has determined that 
there is new and material evidence that is sufficient to 
reopen the claim of service connection for a fungus infection 
with pain in the legs and ankles.  In light of the Board's 
decision, the entire record must be reviewed on a de novo 
basis.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  Another examination is required pursuant to the 
circumstances of this claim.  

To ensure that VA has mets its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development.  

1.  The AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his skin problem, on appeal.  Any records 
that are not currently included in the 
clams file should be obtained and added 
to the file.  With any necessary 
authorization from the veteran, the AMC 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.  All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, 
it should be so stated, and the veteran 
is to be informed of any records that 
could not be obtained.  If pertinent 
records are received, the AMC should 
ensure that VCAA examination and medical 
opinion requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

2.  After completion of #1 above, the AMC 
should arrange for the appropriate VA 
examination to determine the nature and 
severity of the veteran's skin disorder.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction of the 
examination(s).  The examiner(s) must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.

The examiner is requested to provide an 
opinion as to whether it is as least as 
likely as not that any skin disorder 
found is related to military service, or, 
in the alternative related to service-
connected diabetes.  Any opinions 
expressed by the medical examiner should 
be accompanied by a complete rationale 
and should address the service medical 
records and the post service medical 
evidence.  

3.  After undertaking any necessary 
development in additional to that 
specified above, the AMC should 
readjudicate the issue of entitlement to 
service connection for a fungal 
infection/skin disorder.  If the benefit 
requested is not granted to the veteran's 
satisfaction, the SMC should issue a 
SSOC.  The SSOC must contain notice of 
all applicable criteria pertinent to the 
veteran's claim, and a reasonable period 
of time for a response should be 
afforded.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


